INDEMNIFICATION AGREEMENT

 

      This Indemnification Agreement (this “Agreement”) is made as of
______________ ___, 2012, by and between MusclePharm Corporation, a Nevada
corporation (the “Company”), and ______________________ (“Indemnitee”).

 

WITNESSETH:

 

      WHEREAS, highly competent persons have become more reluctant to serve
publicly traded corporations as directors, officers or in other capacities
unless they are provided with adequate indemnification against inordinate risks
of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

 

      WHEREAS, the uncertainties relating to indemnification have increased the
difficulty of retaining and attracting such persons;

 

      WHEREAS, the Board of Directors of the Company has determined that the
difficulty in retaining and attracting such persons is detrimental to the best
interests of the Company’s shareholders and the Company should act to assure
such persons that there will be increased certainty of such protection in the
future;

 

      WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified; and

 

      WHEREAS, the Indemnitee does not regard the protection available under the
Company’s Articles of Incorporation, Bylaws and insurance as adequate in the
present circumstances, and may not be willing to serve the Company without
adequate protection, and the Company desires the Indemnitee to continue to serve
the Company.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to provide or
continue to provide services to the Company and/or certain of its affiliates as
contemplated hereby, the mutual agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

      1.                    Definitions. As used herein, the following words and
terms shall have the following respective meanings (whether singular or plural):

 

      “Articles of Incorporation” means the Articles of Incorporation of the
Company (as they may be amended or restated from time to time).

 

      “Board” means the board of directors of the Company.

 



1

 

  

                                       “Bylaws” means the bylaws of the Company
(as they may be amended or restated from time to time).

 

                                        “NPCA” means the Nevada Private
Corporation Act set forth in Chapter 78 of the Nevada Revised Statutes.  

 

                                        “Change in Control” shall mean the
occurrence of any of the following events:

     

(i)the acquisition by any one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company;

 

(ii)the acquisition by any one person, or more than one person acting as a
group, of all or substantially all of the Company’s assets during the 12-month
period ending on the date of the most recent acquisition. For purposes of this
subsection (ii), “substantially all” means at least 60% of the assets of the
Company immediately before such acquisition(s); or

 

(iii)when a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election.

 

      “Company” has the meaning set forth in the Preamble and also includes (i)
any subsidiary of the Company, and (ii) any domestic or foreign entity that is
the successor to the Company by reason of a merger or other transaction in which
the Company’s existence ceased upon the consummation of such transaction.

 

“Covered Capacity” means, with respect to any person, that such person (or a
person for whom he is serving as a legal representative) is or was a director,
officer, fiduciary, employee or agent of the Company, or is or was serving at
the request of the Company as director, manager, officer, trustee, partner,
promoter, associate, member, fiduciary, employee or agent of another domestic or
foreign entity or an employee benefit plan. The term “director” includes the
estate or personal representative of a deceased director. The term “officer”
includes the estate or personal representative of a deceased officer.

 

“Expenses” include all direct and indirect costs, fees and expenses of any type
or nature, including, without limitation, all attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, consultants,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, fax transmission charges, secretarial services and all
other disbursements or expenses in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, settlement or appeal of or otherwise participating in a Proceeding,
including reasonable compensation for time spent by Indemnitee for which he is
not otherwise compensated by the Company or any third party. “Expenses” also
include expenses incurred in connection with any appeal resulting from any
Proceeding, including the premium for, security for, and other costs relating
to, any cost bond, supersedes bond or other appeal bond or its equivalent.
“Expenses” do not include amounts paid in settlement by Indemnitee or the amount
of judgments or fines against Indemnitee.

 



2

 



 

      “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five (5) years previous to his selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. The term “Independent Counsel” does not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement, the Bylaws of the Company or under any agreement between Indemnitee
and the Company.

 

      “Proceeding” includes a threatened, pending or completed action, suit,
arbitration, alternate dispute resolution, investigation, inquiry,
administrative hearing, appeal or any other actual, threatened or completed
proceedings with or brought in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative in nature.

 

      2.                  Services to the Company. Indemnitee agrees to serve or
continue to serve in his current capacity or capacities as a director, officer,
employee, agent or fiduciary of the Company. Indemnitee may also serve, as the
Company may reasonably request from time to time, as a director, officer,
employee, agent or fiduciary of any other corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other enterprise in which the Company has an interest. Indemnitee and the
Company each acknowledge that they have entered into this Agreement as a means
of inducing Indemnitee to serve or continue to serve the Company in such
capacities. Indemnitee may at any time and for any reason resign from such
position or positions (subject to any other contractual obligation or any
obligation imposed by operation of law). The Company shall have no obligation
under this Agreement to continue Indemnitee in any such position for any period
of time and shall not be precluded by the provisions of this Agreement from
removing Indemnitee from any such position at any time.

 

      3.                    Indemnification in Third Party Proceedings. The
Company shall indemnify Indemnitee if he was or is a party or is threatened to
be made a party to any Proceeding, except an action by or in the right of the
Company, by reason of the fact that he is or was serving or acting in a Covered
Capacity, against Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in accordance with Section 8 in
connection with the Proceeding if Indemnitee (i) is not liable pursuant to NRS
78.138 of the NPCA, (ii) acted in good faith, (iii) in a manner which Indemnitee
reasonably believed to in or not opposed to the best interests of the Company,
or (iv) with respect to any criminal proceeding or action, had reasonable cause
to believe his or her conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, does not, of itself, create a presumption that Indemnitee did not
meet the standard of conduct described in this Section 3.

 



3

 

   

      4.                    Derivative Actions. The Company shall indemnify
Indemnitee if he was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor, by reason of the fact that
Indemnitee is or was serving or acting in a Covered Capacity, against Expenses
actually and reasonably incurred by Indemnitee in accordance with Section 8 and
amounts paid in settlement thereof if Indemnitee (i) is not liable pursuant to
NRS 78.138 of the NPCA, (ii) acted in good faith, and (iii) in a manner which
Indemnitee reasonably believed to in or not opposed to the best interests of the
Company. Indemnification may not be made for any claim, issue or matter as to
which Indemnitee has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the action or suit was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
the person is fairly and reasonably entitled to indemnity for such Expenses as
the court deems proper.

 

      5.                   Indemnification For Expenses of a Party Who is Wholly
or Partly Successful. Notwithstanding any other provisions of this Agreement, to
the extent that Indemnitee is a party to or a participant in and is successful
on the merits or otherwise in any Proceeding or in defense of any claim, issue
or matter in any Proceeding, in whole or in part, to which Indemnitee was or is
a party or is otherwise involved by reason of the fact that he is or was serving
or acting in a Covered Capacity, the Company shall indemnify and hold harmless
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in accordance with Section 8 in connection with any Proceeding or defense. If
Indemnitee is not wholly successful in the Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf to the fullest extent permitted by
applicable law. The termination of any claim, issue or matter in the Proceeding
by dismissal, with or without prejudice, by reason of settlement, judgment,
order or otherwise, shall be deemed to be a successful result as to such
Proceeding, claim, issue or matter, so long as there has been no finding that
Indemnitee (i) is not liable pursuant to NRS 78.138 of the NPCA, (ii) did not
act in good faith, (iii) did not act in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or
(iv) with respect to any criminal proceeding or action, had reasonable cause to
believe his or her conduct was unlawful.

 

      6.                     Indemnification For Expenses of a Witness. To the
extent Indemnitee is, by reason of his or her serving or acting in a Covered
Capacity, a witness in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified and held harmless against all Expenses actually
and reasonably incurred by him or on his behalf in accordance with Section 8 in
connection with the Proceeding and his or her acting as a witness in it.

 

      7.                     Exclusions.

 

(a)     Notwithstanding the foregoing, indemnification, unless ordered by a
court pursuant to NRS 78.7502(2) of the NPCA or for the advancement of Expenses
made pursuant to Section 8, shall not be made to or on behalf of the Indemnitee
if such indemnification is in connection with a Proceeding, other than a
Proceeding by or in the right of the Company, charging that the Indemnitee
derived an improper personal benefit in which Proceeding the Indemnitee was
adjudged liable on the basis that the Indemnitee derived an improper personal
benefit.

 



4

 



 

(b)     Notwithstanding any provision in this Agreement, the Company is not
obligated under this Agreement to make any indemnification payments in
connection with any claim made against Indemnitee:

 

(i)      For which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement or other indemnity provision or otherwise; or

 

(ii)     Except as provided for in Sections 8 or 11(c) of this Agreement, in
connection with any Proceeding or any part of any Proceeding, initiated by
Indemnitee, including those initiated against the Company or its officers,
directors or employees, unless (i) the Board authorizes the Proceeding or part
thereof before its initiation or (ii) the Company provides the indemnification
in its sole discretion, pursuant to the powers vested in the Company under
applicable law.

 

      8.                    Advancement of Expenses. Notwithstanding any other
provision of this Agreement and to the fullest extent permitted by applicable
law, the Company shall advance the Expenses incurred by Indemnitee in connection
with any Proceeding to which Indemnitee was or is a party or is otherwise
involved by reason of the fact that he is or was serving or acting in a Covered
Capacity, as soon as practicable but in any event not more than ten (10) days
after receipt by the Company of a statement requesting the advances, whether the
statement is submitted before or after final disposition of any Proceeding.
Unless otherwise required by law, the Company shall not require that Indemnitee
provide any form of security for repayment of or charge any interest on any
amounts advanced pursuant to this Section 8. The advances shall be made without
regard to Indemnitee’s ability to repay the Expenses and without regard to any
belief or determination as to Indemnitee’s ultimate entitlement to be
indemnified. Advances shall include any and all reasonable Expenses incurred in
pursuing a Proceeding to enforce the right of advancement, including Expenses
incurred in preparing statements to the Company to support the advances claimed.
Indemnitee qualifies for advances, to the fullest extent permitted by applicable
law, if Indemnitee undertakes to repay the advance as described in NRS 78.751(2)
of the NPCA to the extent it is ultimately determined by a court that the
Indemnitee is not entitled to indemnification. This section does not apply to
any claim made by Indemnitee for any indemnification payment that is excluded
pursuant to Section 7(b) of this Agreement.

 

      9.                     Procedure For Notification and Application for
Indemnification. Indemnitee agrees to notify the Company in writing promptly
after being served with any summons, citation, subpoena, complaint or threat of
a complaint, indictment, inquiry, information request or other document relating
to any Proceeding or matter which may be subject to indemnification, hold
harmless or exoneration rights or the advancement of expenses; provided,
however, that the failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation it may have to Indemnitee under this
Agreement or otherwise. Indemnitee may deliver to the Company a written
application to indemnify and hold harmless Indemnitee in accordance with this
Agreement. The application may be delivered from time to time and may be amended
and supplemented and at such times as Indemnitee deems appropriate in his or her
sole discretion. After a written application for indemnification is delivered by
Indemnitee, Indemnitee’s entitlement to indemnification shall be determined
pursuant to Sections 10, 11 and 12 of this Agreement.

 



5

 



 

      10.                 Procedure Upon Application For Indemnification.

 

(a)     To the fullest extent permitted by law, the indemnification provided for
in this Agreement shall be deemed mandatory. To the extent that, under
applicable law, any indemnification provided for in this Agreement is treated as
discretionary, any indemnification determination, unless ordered by a court or
advanced pursuant to Section 8 of this Agreement, may be made by the Company
only as authorized in the specific case upon a determination that the
indemnification of Indemnitee is proper in the circumstances. Such determination
must be made:

 

(i)     By the stockholders;

 

(ii)    By the Board by a majority vote of those present at a meeting at which a
quorum is present, and only those directors not parties to the proceeding shall
be counted in satisfying the quorum;

 

(iii)   By the Board by a majority vote of a quorum consisting of directors who
were not parties to the action, suit or proceeding; or

 

(iv)   If a quorum consisting of directors who were not parties to the action,
suit or proceeding cannot be obtained, by a written opinion from Independent
Counsel.

 

Notwithstanding the foregoing, if at any time during the two (2) year period
prior to the date of any written application for indemnification submitted by
Indemnitee in connection with a particular Proceeding there shall have occurred
a Change in Control, the Board shall direct (unless Indemnitee otherwise agrees
in writing) that the indemnification determination shall be made by Independent
Counsel in a written opinion. Notwithstanding the foregoing, if the
determination that indemnification or advance of Expenses is permissible is made
by Independent Counsel then the Board shall authorize and direct such
indemnification and advancement of Expenses.

 

(b)     If the determination of Indemnitee’s entitlement to indemnification is
to be made by Independent Counsel following a Change in Control, the Independent
Counsel must be selected as provided in this Section 10(b). The Independent
Counsel shall be selected by Indemnitee (which selection shall be ratified by
the Board).

 

(c)     The Company agrees to pay the reasonable fees and Expenses of
Independent Counsel in accordance with Section 8 and to fully indemnify and hold
the Independent Counsel harmless against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or the
Independent Counsel’s engagement.

 



6

 



 

(d)     The Company must promptly advise Indemnitee in writing if a
determination is made that Indemnitee is not entitled to indemnification and
must include a description of the reasons or basis for denial. If it is
determined Indemnitee is entitled to indemnification, the payment to Indemnitee
must be made as soon as practicable but in no event more than ten (10) days
after the determination. Indemnitee must reasonably cooperate with the persons
making the determination and, upon request, must provide such persons with
documents and information (which are not privileged or otherwise protected)
reasonably available to Indemnitee and reasonably necessary to the
determination. All Expenses incurred by Indemnitee in cooperating with the
persons making the determination shall be paid by the Company (irrespective of
the determination as to indemnification) and the Company hereby indemnifies and
agrees to hold Indemnitee harmless from those Expenses.

 

      11.                 Presumptions and Effect of Certain Proceedings.

 

(a)     In determining whether Indemnitee is entitled to indemnification under
this Agreement, the person or persons making the determination must presume that
Indemnitee is entitled to indemnification under this Agreement and the Company
has the burden of proof to overcome that presumption. Moreover, if at any time
during the two (2) year period prior to the date of any written application for
indemnification submitted by Indemnitee in connection with a particular
Proceeding or other matter there shall have occurred a Change in Control, the
foregoing presumption may only be overcome by clear and convincing evidence.
Neither of the following is a defense to an action seeking a determination
granting indemnity to Indemnitee or creates a presumption that Indemnitee has
not met the applicable standard of conduct: (i) the failure of the Company
(including its directors or Independent Counsel) to have made a determination
before the beginning of an action seeking a ruling that indemnification is
proper nor (ii) an actual determination by the Company (including its directors
or Independent Counsel) that Indemnitee has not met the applicable standard of
conduct.

 

(b)     If the persons or entity selected under Section 10 of this Agreement to
determine whether Indemnitee is entitled to indemnification has not made a
determination within thirty (30) days after receipt by the Company of the
request for it, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee is entitled to such
indemnification, absent (i) an intentional misstatement by Indemnitee of a
material fact or an omission of material fact necessary to make his or her
statements not materially misleading made in connection with the request for
indemnification (which misstatement or omission is shown by the Company to be of
sufficient importance that it would likely alter the applicable determination)
or (ii) a final judicial determination that indemnification is expressly
prohibited under applicable law. The thirty (30) day period may be extended for
a reasonable time, not to exceed fifteen (15) additional days, if the persons or
entity making the determination requires the additional time for obtaining or
evaluating documents or information.

 



7

 



 

(c)     The termination of any Proceeding or any claim therein, by judgment,
order, settlement or conviction, or upon a plea of nolo contendere does not
(except as expressly provided elsewhere in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not meet any particular standard of conduct, did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe his or her conduct
was unlawful.

 

(d)     In determining good faith, Indemnitee must be deemed to have acted in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Company if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information, opinions, reports or statements supplied to Indemnitee by the
directors or officers of the Company or other enterprise in the course of their
duties, or on the advice of legal counsel for the Company or the enterprise or
on information or records given or reports made by an independent certified
public accountant or by an appraiser or other expert.

 

(e)     The knowledge and actions or failures to act of any other director,
officer, trustee, partner, member, fiduciary, agent or employee of the Company
or other enterprise shall not be imputed to Indemnitee for the purposes of
determining his or her right to indemnification.

 

      12.                   Remedies of Indemnitee.



 

(a)     If a determination is made that Indemnitee is not entitled to
indemnification under this Agreement, any judicial Proceeding or arbitration
begun pursuant to this Agreement must be conducted in all respects as a de novo
trial or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of the adverse determination. In such a Proceeding or arbitration,
Indemnitee is presumed to be entitled to indemnification and the Company has the
burden of proving Indemnitee is not entitled to be indemnified. Moreover, if at
any time during the two (2) year period prior to the date of any written
application for indemnification submitted by Indemnitee in connection with a
particular Proceeding or other matter there shall have occurred a Change in
Control, the Company will be deemed to have satisfied such burden only if it
meets the standard of proof by clear and convincing evidence. The Company may
not refer to or introduce into evidence any determination made pursuant to
Section 10(a) of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee begins a judicial Proceeding or arbitration seeking indemnification,
Indemnitee is not required to reimburse the Company for any advances pursuant to
Section 8 of this Agreement until a final determination is made with respect to
Indemnitee’s right to indemnification, after all rights of appeal have been
exhausted or lapsed.

 

(b)     If it has been determined that Indemnitee is entitled to
indemnification, the Company is bound by that determination in any judicial
Proceeding or arbitration commenced by Indemnitee seeking to compel the
indemnification, absent (i) an intentional misstatement by Indemnitee of a
material fact or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading connected with the request for
indemnification (which misstatement or omission is shown by the Company to be of
sufficient importance that it would likely alter the applicable determination)
or (ii) a prohibition of the indemnification under applicable law. In any
Proceeding or arbitration commenced by Indemnitee seeking indemnification, the
Company is precluded from asserting that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and must stipulate that the
Company is bound by all the provisions of this Agreement.

 



8

 



 

      13.                   Contribution; Joint Liability. To the fullest extent
permissible under applicable law, if the indemnification rights provided for in
this Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever (other than by reason of the language of any express exclusion
contained in this Agreement), the Company, instead of indemnifying and holding
harmless Indemnitee, must contribute to the payment thereof, in the first
instance, by paying the entire amount incurred by Indemnitee, whether for
judgments, liabilities, fines, penalties, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding without
requiring Indemnitee to contribute to the payment, and the Company hereby waives
and relinquishes any right of contribution it may have at any time against
Indemnitee. The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with Indemnitee, or would be joined in the
Proceeding, unless the settlement provides for a full and final release of all
claims asserted against Indemnitee. The Company hereby agrees to fully indemnify
and hold harmless Indemnitee from any claims for contribution which may be
brought by officers, directors or employees of the Company other than Indemnitee
who may be jointly liable with Indemnitee.

 

      14.                  Subrogation. If any payment is made under this
Agreement, the Company is subrogated to the extent of such payment to all the
rights of recovery of Indemnitee, who must within a reasonable period of time
after payment execute all papers required and take all action necessary to
secure those rights, including the execution of such documents as are necessary
to enable the Company to bring suit to enforce those rights.

 

      15.                Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, but not limited to, each portion of any
paragraph containing any such provision held to be invalid, illegal or
unenforceable, that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and (b) to the fullest
extent possible, the provisions of this Agreement (including, but not limited
to, each such portion of any paragraph containing any such provision held to be
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

 

      16.                  Non-Exclusivity of Rights; Amendment. The rights of
Indemnitee under this Agreement are not exclusive of any other rights to which
Indemnitee may at any time be entitled under the law, the NPCA, the Articles of
Incorporation, the Bylaws or any agreement. The indemnification and advancement
of Expenses for Indemnitee who has ceased to be a director, officer, employee or
agent shall continue in full force and effect and shall inure to the benefit of
the heirs, executors and administrators of Indemnitee. The rights of Indemnitee
under this Agreement shall be contract rights. No amendment, alteration or
repeal of this Agreement can limit or restrict any right of Indemnitee under
this Agreement with respect to any action taken before the amendment, alteration
or repeal. If a change in applicable law permits greater indemnification than
that which would be afforded under this Agreement, it is the intent of the
Company that Indemnitee shall enjoy by this Section 16 the greater benefits so
afforded. Except as provided in this Section 16 with respect to changes in
applicable law which broaden the right of Indemnitee to be indemnified by the
Company, no supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by each of the parties hereto.

 



9

 



 

17.                Acknowledgment of Certain Matters. Both the Company and
Indemnitee acknowledge that in certain instances, applicable law or public
policy may prohibit indemnification of Indemnitee by the Company under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake, by the Securities
and Exchange Commission, to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

18.                 Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

19.                Entire Agreement. This Agreement and the documents referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are superseded by this Agreement.

 

20.                 Certain Rights. The right to be indemnified or to the
advancement or reimbursement of Expenses (i) is intended to be retroactive and
shall be available as to events occurring prior to the date of this Agreement
and (ii) shall continue after any rescission or restrictive modification of such
provisions as to events occurring prior thereto. Nothing in this Agreement,
expressed or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any person other than the parties to this Agreement
and their respective heirs, personal representatives, successors and assigns.

 

21.                Governing Law; Venue. This Agreement shall be construed in
accordance with and governed by the laws of the State of Nevada without regard
to any principles of conflict of laws that, if applied, might permit or require
the application of the laws of a different jurisdiction. The parties hereby
agree that any dispute that may arise between them arising out of or in
connection with this Agreement shall be adjudicated before a court located in
the City and County of Denver, Colorado and they hereby submit to the exclusive
jurisdiction of the courts of the State of Colorado located in Denver, Colorado,
and of the federal courts having jurisdiction in such district with respect to
any action or legal proceeding commenced by either party, and irrevocably waive
any objection they now or hereafter may have respecting the venue of any such
action or proceeding brought in such a court or respecting the fact that such
court is an inconvenient forum, relating to or arising out of this Agreement.

 



10

 



 

22.                Headings. The Section headings in and referred to in this
Agreement are for convenience of reference only, and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

23.                Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

24.                  Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

 

[Signature Page Follows]

 



11

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 



    MUSCLEPHARM CORPORATION                       By:           Name:          
Title:                                                   INDEMNITEE            
                  By:           Name:      







 

[Signature Page to Indemnification Agreement]

 

 



